Citation Nr: 0512328	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of June 
9, 2003.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran had active military service from June 18, 
1973 to June 30, 1993.  Therefore, his basic delimiting 
period for receiving Chapter 30 educational benefits expired 
on July 1, 2003.

2.  The veteran was prevented from initiating or completing 
his program of education due to symptoms of type II diabetes 
including vision problems and loss of energy between December 
14, 1999, and April 1, 2001.


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting date 
for receiving education assistance benefits under Chapter 30, 
Title 38, United States Code, have been satisfied.  38 
U.S.C.A. §§ 3031, 5107 (West 2002);  38 C.F.R. § 21.7051 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it is unclear whether 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R § 3.159 (2003) (the 
corresponding regulation) apply to the instant claim.  The 
United States Court of Appeals for Veterans Claims (Court), 
in Barger v. Principi, 16 Vet. App. 132 (2002), held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the law establishing the 
current version of 38 U.S.C.A. § 5103 and § 5103A), with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Similarly, the statutes at issue in this matter are 
not found in Chapter 51, but instead are found in Chapters 
30.  To the extent the VCAA is applicable to this claim, 
compliance therewith is discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim of 
VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
Court further noted in Pelegrini that a VCAA notice as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim of VA benefits.  

The record reflects that the veteran was provided a notice 
letter after he filed a request for extension of the 
delimiting date; the letter notified him of the information 
and evidence necessary to substantiate this claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any other medical evidence he had.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  

In addition the Board notes that the notice letter, which 
preceded the rating decision, satisfies the timing element of 
the Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

Further, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

Additionally, because the decision herein grants in full the 
benefit specifically requested by the veteran, compliance 
with the provisions of the VCAA need not be further 
discussed.

The provisions of Chapter 30, Title 38 of the United States 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.  
The veteran is provided a ten-year period of eligibility 
during which to use his entitlement to Chapter 30 educational 
assistance benefits, and the ten-year period begins on the 
date of the veteran's last discharge from active duty of 90 
days or more.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  
The veteran's last period of active duty ended on June 30, 
1993.  Therefore, the 10-year period within which he must use 
his Chapter 30 benefits ended July 1, 2003.

In February 2003, the veteran requested an extension of the 
delimiting date.  In a May 2003 statement in support of 
claim, the veteran stated that he was diagnosed with diabetes 
in December 1999 and he was incapable of pursuing the 
required coursework for a Bachelors degree program due to 
vision problems which resolved after four months and problems 
with focus and energy which resolved in April 2001.  He noted 
that he was employed as the director of nurses on a full-time 
basis until October 2002.

The veteran timely applied for an extension of his delimiting 
date in February 2003, less than one year after his period of 
eligibility ended.  38 C.F.R. §§ 21.1032(c)(1), 21.7051(a).  
VA shall grant an extended period of eligibility beyond the 
10 years when the veteran was prevented from initiating or 
completing the chosen program of education within the 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051.  

In February 2003, the RO received a statement from Dr. PAL 
which stated that he had been the veteran's primary physician 
for the past five years and that in November 1999, the 
veteran was diagnosed with type II diabetes.  In addition, 
Dr. PAL noted that during the initial phase of his disease, 
he was prescribed oral medication called Sulfonylureas, but 
he was eventually prescribed insulin to control his blood 
sugars.  Dr. PAL also stated that they were not able to 
achieve satisfactory control, so the veteran was referred to 
an endocrinologist where he started on an insulin pump.

In June 2003, the RO received an April 2003 statement from 
Dr. SK which essentially indicated that the veteran had been 
unable to school from the date of his onset of diabetes on 
December 14, 1999 until his diabetes was managed with an 
insulin pump on April 1, 2001.  Dr. SK noted that the blurred 
vision was resolved in August 2000 but that the veteran's 
HbA1C was markedly elevated around 10 until he began the 
insulin pump.  

Also received in June 2003 were medical records dated in 
December 1999, January 2000, and February 2000 indicating 
that the veteran complained of blurred/fuzzy vision. 

The Board notes that the veteran has acknowledged that he 
continued to work full time as a nurse from November 1999 
until March 2001 and that the likely reason why he did not 
lose his job was due to the nursing shortage.  The Board also 
notes that the RO denied the veteran's request for an 
extension of the delimiting date based on the fact that he 
was working full time.  

VA has provided adjudicators some guidance regarding 
processing of claims for extension of delimiting date.  VBA's 
Adjudication Procedure Manual, M21-1, Part VI, Chapter 4.14 
provides that with respect to extension of delimiting dates 
for disability, medical infeasibility to pursue training 
ordinarily may not be found for any period during which the 
claimant was employed full time unless the medical evidence 
indicates that the employment was part of a medically 
prescribed rehabilitation program; the employment was of a 
marginal nature and the disability can reasonably be deemed 
to have restricted the claimant from concurrent pursuit of 
the chosen program of training; or the nature of the 
disability actually precluded the claimant from pursuing the 
desired program of training.

In his notice of disagreement, the veteran stated that he had 
a position that was required by law to be filled by a 
Registered Nurse, Director of Nursing at a nursing home.  The 
veteran also stated that had he been providing direct care 
for patients, he would not have been able to function.  The 
Board finds the veteran's argument that he could not have 
both worked and pursued his education during the time his 
diabetic symptoms were at their worst reasonable.  Thus, the 
Board finds that there is medical evidence showing that the 
veteran was prevented from attending school from December 14, 
1999 until April 1, 2001 on the basis that it was medically 
impracticable and that although he was working full time, his 
diabetes mellitus, and in particular the markedly elevated 
blood sugar level, actually precluded him from pursuing a 
program of training.  Therefore, resolving all doubt in favor 
of the veteran, an extension of delimiting date is found to 
be warranted.


ORDER

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits the Montgomery GI Bill, beyond the delimiting date 
of July 1, 2003, is granted.



	                        
____________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


